State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 25, 2016                    D-17-16
___________________________________

In the Matter of HANY S.
   BROLLESY, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL                    MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

HANY S. BROLLESY,
                     Respondent.

(Attorney Registration No. 2679249)
___________________________________


Calendar Date:   August 7, 2015

Before:   Lahtinen, J.P., Garry, Egan Jr. and Lynch, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

     Hany S. Brollesy, Matawan, New Jersey, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1995.
He was previously admitted in New Jersey in 1994, where he
maintains an office for the practice of law.

      By decision of this Court, decided and entered March 6,
2014, respondent was suspended from the practice of law for a
period of one year (115 AD3d 1052 [2014]). He now applies for
reinstatement. We referred the application to a subcommittee for
the Committee on Character and Fitness for a report pursuant to
                              -2-                  D-17-16

Rules of the Appellate Division, Third Department (22 NYCRR)
§ 806.12 (b). Respondent appeared before the subcommittee in
November 2015, and the subcommittee subsequently issued a report
recommending a denial of his application for reinstatement.
Respondent has been heard in response to the recommendation.

      Upon our review of, among other things, respondent's
application, his submissions, the testimony before the
subcommittee and the subcommittee's report and recommendation, we
conclude that respondent has not shown by clear and convincing
evidence that he possesses the requisite character and general
fitness to resume the practice of law (see Rules of App Div, 3d
Dept [22 NYCRR] § 806.12 [b]; Matter of Oswald, 135 AD3d 1154,
___, 22 NYS3d 918, 919 [2015]). Specifically, we are not
persuaded that respondent has adequately addressed the factors
that he acknowledges contributed to his underlying misconduct and
suspension from the practice of law. Accordingly, we deny his
application for reinstatement.

     Lahtinen, J.P., Garry, Egan Jr. and Lynch, JJ., concur.



      ORDERED that respondent's application for reinstatement is
denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court